Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	The disclosure is objected to because of the following informalities: there is no brief description of drawing figure 3C. 
Appropriate correction is required.

Election/Restrictions

3.	Applicant's election with traverse of Group I in the reply filed on 10-4-21 is acknowledged.  The traversal is on the ground(s) that examining each of the identified inventions would not be burden.  This is not found persuasive because each of the identified inventions has a different field of search as detailed in the restriction requirement dated 9-13-21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 10-4-21.
Claim Objections

4.	Claim 3 is objected to because of the following informalities: claim 3 comprises more than one sentence.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: claim 3 comprises more than one sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant claims a naturally occurring living subject matter being the claimed dog. 

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how many searches are being claimed in that steps 4 and 5 each include searches and therefore it is unclear to whether one or two searches are being claimed.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what other attachments are being claimed given the etc. clause in line 7 of the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what other people perform the claimed method given the etc. clause in line 4 of the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what is meant by “remote hand” at the end of the claim.
Claim 6 recites the limitation "release drone for the search dog" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "hiker" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether searching is performed in step 4 in that no searching is detailed in the steps performed as related to step 4. It is unclear to what other attachments are being claimed given the etc. clause in line 7 of the claim. It is unclear to what other people perform the claimed method given the etc. clause in line 17 of the claim. It is unclear to what “X” refers to in step 3 of the claim. It is unclear to what is meant by “remote hand” in step 4. Claim 11 recites the limitation "release drone for the search dog" in step 5. There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites the limitation "hiker" in step 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP Patent No. 2974597 to Watson in view of U.S. Patent Application Publication No. 2008/0127905 to Ramon et al.
Referring to claim 1, Watson discloses a special search and rescue process with a search
dog and a pack for a faster dog-only search that contains the following steps, Step 1. Prepare and Train – see for example paragraphs [0003] thru [0004], Step 2: Train with Auxiliary Devices – see device at C and device detailed in figure 1a, Step 3: Identify Target Victim – see for example paragraphs [0003] thru [0004], Step 4: Select Team and Search – see for example paragraphs [0003] thru [0004], Step 5: Search – see for example paragraphs [0003] thru [0004], Step 6: Contact with Victim – see for example paragraphs [0003] thru [0004], and a dog handler can complete the search without a dog handler being physically on-site – see figures 1a-1d and paragraphs [0003] thru [0004]. Watson does not disclose Step 7: Conduct a Post Search Review. 
Referring to claim 2, Watson as modified by Ramon et al. further discloses Step 1. Prepare and Train is further comprised of, a. Choose accomplished search dog and handler – see for example paragraphs [0003] thru [0004] of Watson, b. Prepare pack device with attachments – see pack with attachment such as C in figures 1a-1d of Watson, c. Train with attachments - transmitter and receiver, microphone and speakers, camera/s (2D, 3D, 360 degrees), etc., smoke detectors, wired or wireless clip-on finger health monitor for human so that a doctor or trained health care provider can monitor the person, health monitor for the dog, heat sensors, verbal, audible, and/or mechanical commands, two-way narrative (victim or other human) – see camera at C, d. Initially train initially with a handler present – inherent for first use, then advance to the handler remote – see for example paragraphs [0003] thru [0004] of Watson, and e. practice grid, scent, and structured command searches – see at least grid and structured searches in Ramon et al. Watson as modified by Ramon et al. does not disclose the other attachments claimed and further does not disclose a scent search. However, it would have been obvious to one of ordinary skill in the art to take the method of Watson as modified by Ramon et al. and add the other claimed attachments and perform a scent search, so as to yield the predictable result of conducting a more thorough and effective search as desired. 
Referring to claim 7, Watson as modified by Ramon et al. further discloses Step 6, Contact with Victim is further comprised of, a. Determine condition - alive, injured, critically 
Referring to claim 8, Watson as modified by Ramon et al. further discloses Step 7, Conduct a Post Search Review is further comprised of, a. Conduct Lessons Learned – see paragraphs [0003] thru [0004] of Watson and example paragraphs [0012] thru [0021] of Ramon et al., b. Replenish supplies – inherent step for when supplies are used, and c. Repeat Search and Rescue with remote handler – see for example figures 1-5 and paragraphs [0012] thru [0021]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Watson and add the post search review of Ramon et al., so as to yield the predictable result of ensuring that no further searching is needed.
Referring to claim 9, Watson as modified by Ramon et al. further discloses the pack provided contains at least one special component – see at C in figures 1a-1d of Watson. 
Referring to claim 10, Watson as modified by Ramon et al. further discloses the at least one special component is selected from a group consisting of a wireless transmitter and receiver with built in speaker and microphone, a small and powerful microphone, a Global Positioning Sensor (GPS), a multi-direction camera with a speaker and microphone, a smoke detector, a .
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson as modified by Ramon et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,602,302 to Hokuf et al.
Referring to claim 3, Watson as modified by Ramon et al. further discloses Step 2: Train with Auxiliary Devices is further comprised of, a. One or more Dog Handler/s and/or Caretaker/s, etc. can take dogs to a designated point and release them – see for example paragraphs [0003] thru [0004] of Watson, The Dog Handler will take over remotely controlling the dog thru commands remotely broadcasted to the dog from the handler on-site or X distance away – the dog handler is not required in the claims given the “or” clause claimed previously, b. practice grid layouts, open area, scent and structured, on and off trails, and command searches practice over various terrains, mountains, forest, streams, lakes, marshes, and urban settings, scent, and structured and unstructured command searches – see paragraphs [0003] thru [0004] of Watson and figures 1-5 of Ramon et al. Watson as modified by Ramon et al. does not disclose Coordinate camera images with satellite map images, and d. Practice deploying boost towers at location of search. Hokuf et al. does disclose Coordinate camera images with satellite map images, and d. Practice deploying boost towers at location of search – see figures 6-14. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Watson as modified by Ramon et al. and add the coordinating images with satellite images as disclosed by Hokuf et al., so as to yield the predictable result of ensuring the locations covered during the search process as desired. 

Referring to claim 5, Watson as modified by Ramon et al. further discloses Step 4, Select Team and Search is further comprised of, a. Select Search and Rescue Team – see for example paragraphs [0003] thru [0004] of Watson, b. Determine Scent, Grid or directed search – see figures 1a-1d of Watson and figures 1-5 of Ramon et al., c. Select Dog and Handler – see for example paragraphs [0003] thru [0004] of Watson, and d. Travel with emergency gear to search location – see for example paragraphs [0003] thru [0004] of Watson and figures 1-5 of Ramon et al. Watson as modified by Ramon et al. does not disclose set up boost tower and command post to remote hand. Hokuf et al. does disclose set up boost tower and command post to remote hand – see figures 6-14. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Watson as modified by Ramon et al. and add the setting up of remote monitoring 
Referring to claim 6, Watson as modified by Ramon et al. further discloses Step 5, Search is further comprised of, a. Release Search Dog – see for example figures 1a-1d of Watson and figures 1-5 of Ramon et al., b. Prepare for contact with victim - first aid, call and/or place on stand-by a helicopter/airlift and/or drone – see for example paragraphs [0003] thru [0004] of Watson, c. Adjust/ modify search if find signs/ property of victim – not required by the claim given the “if” clause, and e. Release Drone from the search dog if needed – not required by the claim given the “if needed” clause. Watson as modified by Ramon et al. does not disclose d. Coordinate Handler directions with satellite mapping. Hokuf et al. does disclose Coordinate handler directions with satellite mapping – see figures 6-14. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Watson as modified by Ramon et al. and add the coordinating images with satellite data as disclosed by Hokuf et al., so as to yield the predictable result of ensuring the locations covered during the search process as desired.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Ramon et al. and further in view of Hokuf et al.
Referring to claim 11, Watson discloses a special search dog with a pack and process for faster dog-only search that contains the following steps, Step 1. Prepare and Train – see for example paragraphs [0003] thru [0004], Step 2: Train with Auxiliary Devices – see device at C and device detailed in figure 1a, Step 3: Identify Target Victim – see for example paragraphs [0003] thru [0004], Step 4: Select Team and Search – see for example paragraphs [0003] thru [0004], Step 5: Search – see for example paragraphs [0003] thru [0004], Step 6: Contact with Victim – see for example paragraphs [0003] thru [0004], and a dog handler can complete the 
Referring to claim 12, Watson as modified by Ramon et al. further discloses the pack provided contains at least one special component – see at C in figures 1a-1d of Watson. 
Referring to claim 13, Watson as modified by Ramon et al. further discloses the at least one special component is selected from a group consisting of a wireless transmitter and receiver with built in speaker and microphone, a small and powerful microphone, a Global Positioning Sensor (GPS), a multi-direction camera with a speaker and microphone, a smoke detector, a thermal detectors/ heat sensor, a satellite telephone, a cellular telephone, a speaker, and a light – see camera at C in figures 1a-1d of Watson.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to dog training and/or search and rescue methods in general:
	U.S. Pub. No. 2009/0018875 to Monatesti et al. – shows search rescue method
	U.S. Pat. No. 8,041,664 to Lambert – shows dog training method


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643